Citation Nr: 1328426	
Decision Date: 09/05/13    Archive Date: 09/16/13

DOCKET NO.  04-40 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1. Entitlement to service connection for the cause of the 
Veteran's death. 
 
2. Entitlement to Survivors' and Dependents' Educational 
Assistance (DEA) benefits under Chapter 35, Title 38, United 
States Code.  


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel


INTRODUCTION

The appellant is the surviving spouse of the Veteran who had 
active military service from June 1946 to February 1950, and 
from July 1952 to January 1968; with additional service in 
the United States Marine Corp and the United States Navy 
Reserves.  The Veteran passed away in May 2002.  
  
This matter initially came before the Board of Veterans' 
Appeals, hereinafter the Board, from a December 2003 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO), in Jackson, Mississippi.  
 
After perfecting her appeal, the appellant testified at an 
RO hearing in March 2005 and at a Board video conference 
hearing before a Veterans Law Judge in August 2005; copies 
of these transcripts are associated with the claims file.  
It is noted that the Veterans Law Judge before whom the 
appellant testified has retired from her position at the 
Board.  The appellant was notified that she could provide 
testimony before another Veterans Law Judge or proceed with 
the adjudication of her claim.  The appellant subsequently 
declined the option for another hearing.  
 
In February 2006, the Board denied the appellant's claims 
seeking entitlement to service connection for the cause of 
the Veteran's death and DEA benefits.  The appellant 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (Court).  Following the review 
of a "Joint Motion to Vacate and Remand" (Joint Motion), in 
October 2007, the Court vacated and remanded the Board's 
February 2006 decision.  
 
After the claim was returned to the Board, the Board has 
concluded that additional development of the appellant's 
claim was necessary prior to further adjudication on the 
merits of her claims.  Hence, in November 2007, September 
2012, and February 2013, the claims were remanded to the RO 
for additional development.  The claims have since been 
returned to the Board for review.

A review of the Virtual VA electronic claims folder 
(efolder) does not show any additional pertinent evidence. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2012).  
38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died in May 2002.  The certificate of death 
lists the immediate cause of death as cardiopulmonary 
failure due to, or as a consequence of, debility due to 
cancer of the colon. 

2.  The Veteran served at Korat Air Base in Thailand from 
July 24, 1966 to February 18, 1967; he is not shown to have 
set foot in Vietnam or otherwise have any exposure to 
tactical herbicides during service Thailand.    

3.  The Veteran did not participate in a radiation-risk 
activity in service and was not shown to be monitored for 
radiation exposure.  

4.  The persuasive evidence shows that the Veteran, at most, 
had a maximum 5 rem dose of occupational radiation exposure 
in service.  
 
5.  At the time of the Veteran's death, he was service 
connected only for hearing loss rated as noncompensable and 
probative evidence does not show that the Veteran's colon 
cancer or arthrosclerosis was causally related to his 
military service or any incident thereof, to include 
radiation exposure, or that it was manifested within one 
year of service.

6.  At the time of his death, the Veteran did not have a 
service-connected total disability which was permanent in 
nature.


CONCLUSIONS OF LAW

1.  The Veteran's death was not caused by, or substantially 
or materially contributed to, by an event, injury, or 
disease incurred in or aggravated by active military 
service, to include on a presumptive basis.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1131, 1137, 1310, 5103, 5103A, 5107 
(West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.311, 3.312, 3.313 (2012).  
 
2.  The requirements for basic eligibility for DEA under 
Chapter 35, Title 38, United States Code, have not been met.  
38 U.S.C.A. §§ 3501, 3510 (West 2002); 38 C.F.R. §§ 3.807, 
21.3021 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2012).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2012).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).

Initially, with regard to the appellant's DEA claim, the 
VA's duties to notify and assist claimants do not apply.  In 
Barger v. Principi, 16 Vet. App. 132 (2002), the Court held 
that the VCAA, with its expanded duties, is not applicable 
to cases involving the waiver of recovery of overpayment 
claims, pointing out that the statute at issue in such cases 
is found in Chapter 53, Title 38, United States Code, and 
that the provisions of the VCAA are relevant to a different 
Chapter (that is, Chapter 51).  As well, the statute at 
issue in DEA claims is not found in Chapter 51 (rather, in 
Chapter 35).  Therefore, the VCAA (and, it follows, its 
implementing regulations) is not applicable.  

In the context of a claim for DIC benefits, VCAA or § 
5103(a) notice must include (1) a statement of the 
conditions, if any, for which a Veteran was service 
connected at the time of his or her death; (2) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-
connected condition; and (3) an explanation of the evidence 
and information required to substantiate a DIC claim based 
on a condition not yet service connected.  Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 (2007).

The Board finds that all notification action needed to make 
a decision has been accomplished.  Through January 2003 and 
February 2009 notice letters, the RO/ agency of original 
jurisdiction (AOJ) notified the appellant of the information 
and evidence needed to substantiate a claim of service 
connection for the cause of the Veteran's death.  See id.  
In the February 2009 letter, the appellant was notified 
about how VA assigns disability ratings and effective dates.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  
She had an opportunity to present additional evidence in 
light of this notice prior to subsequent adjudication by the 
AOJ in May 2013.  This course of corrective action fulfills 
VA's notice requirements.  See Mayfield v. Nicholson, 499 
F.3d 1317 (Fed. Cir. 2007).  

The Board also finds that the February 2009 notice letter 
substantially satisfied the statutory and regulatory 
requirement that VA notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by VA.  See Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002) (addressing the duties imposed 
by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  The 
February 2009 letter informed her that VA was responsible 
for obtaining records from any Federal agency and would make 
reasonable efforts to obtain evidence from non-Federal 
custodians.  It also provide her with NA Form 13055 to 
further assist her in locating missing service treatment 
records (STR) and provided examples of alternative evidence 
she could submit as substitutes for the missing STRs. She 
was invited to submit any evidence in her possession.  A 
remand for further notification of how to substantiate the 
claim is not necessary. 
 
There is no indication that any additional action is needed 
to comply with the duty to assist.  Private medical records 
are associated with the claims file.  VA has made extensive 
efforts to locate missing STRs from July 14, 1958 through 
July 1968 and verify the appellant's assertions that the 
Veteran had herbicide exposure in Thailand and occupational 
radiation exposure.  

The Veteran's claims file was rebuilt in January 2003.  It 
appears that STRs from July 14, 1958 through July 1968 are 
missing. The RO's attempts to obtain additional STRs have 
been unsuccessful, and even the appellant noted in her 
videoconference testimony that the National Personnel 
Records Center (NPRC) indicated that some of the Veteran's 
STRs might have been destroyed in 1973 fire at the center.  
In February 2009, the AOJ informed her about the missing 
STRs and provided NA Form 13055 to conduct additional STR 
searches.  No additional information was received to conduct 
further STR search efforts.  In July 2009, the AOJ prepared 
a Formal Finding of Unavailability for STRs listing all 
efforts made to obtain STR and responses received.  It 
concluded further search efforts would be futile.  38 C.F.R. 
§ 3.159(c)(2).

Notably, the appellant reports that the Veteran had 
inpatient treatment during service.  Inpatient clinical 
records are often maintained separately from general STRs 
and filed according to the hospital where treatment 
occurred.  (See www.archives.gov/st-louis/military-
personnel/clinical-record-libraries.html, last visited 
August 16, 2013).  Such records need to be specifically 
requested.  In February and March 2009, Lackland Air Force, 
Corpus Christi Naval Air Station, and William Beaumont Army 
Hospitals responded that they did not have inpatient STRs 
for the Veteran.  In April 2009, Andrews Air Force Base 
provided a negative response for inpatient STRs.  The AOJ 
sent an April 2009 letter informing her about the negative 
responses.  It requested detailed information from her to 
conduct an additional search and again furnished NA Form 
13055 to assist her.  In April 2009, the appellant 
responded, through her representative, that she did not have 
additional evidence.  The Board finds that VA has complied 
with its duty to assist in searching for these missing 
inpatient STRs.  38 C.F.R. § 3.159(c)(2).

When service records are missing, the Board has a heightened 
obligation to explain its findings and conclusions and 
carefully consider the benefit-of-the-doubt rule.  See 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  However, the case 
law does not lower the legal standard for proving a claim of 
service connection, but rather increases the Board's 
obligation to evaluate and discuss in its decision all of 
the evidence that may be favorable to the Veteran.  See 
Russo v. Brown, 9 Vet. App. 46 (1996).  Moreover, there is 
no presumption, either in favor of the claimant or against 
VA, arising from missing records.  See Cromer v. Nicholson, 
19 Vet. App. 215, 217-18 (2005) (wherein the Court declined 
to apply an "adverse presumption" where records have been 
lost or destroyed while in government control which would 
have required VA to disprove a claimant's allegation of 
injury or disease).

The AOJ conducted development in compliance with 38 C.F.R. 
§ 3.311.  In March 2010, the Air Force reported that they 
could not locate any records of occupational radiation 
exposure (also known as Form DD 1141) for the Veteran.  They 
reviewed his personnel file, but declined to provide a dose 
estimate given the absence of evidence showing direct 
radiation exposure.  In May 2010, VA obtained a pertinent 
medical opinion from the Acting Deputy Chief Public Health 
and Environmental Hazards Officer (Chief Officer) on behalf 
of the Under Secretary for Health.  The Compensation and 
Pension Services (C&P) Director issued a report concurring 
with the Chief Officer's medical opinion.  Additionally, a 
July 2010 VA medical opinion was also obtained.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007); 38 C.F.R. § 3.311.  
Notably, the July 2010 VA examiner expressed an equivocal 
opinion.  He states "it is impossible for me to know whether 
or not this patient's radiation exposure had anything to do 
with his colon cancer."  His statements are clear that an 
affirmative answer cannot be made on the current record and 
he does not identify any obtainable outstanding evidence 
which would facilitate a non speculative opinion.  Thus, his 
equivocal opinion is adequate for adjudication purposes.  
See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  

The representative contends that the Chief Officer and VA 
medical opinions are inadequate.  Barr, 21 Vet. App. at 312.  
He takes issue with the estimated radiation dose (rem) used.  
However, as detailed below, the Chief Officer carefully 
considered the Veteran's occupational duties based upon his 
personnel records in making his rem determination in May 
2010.  He explained that proper protocol requires dose 
monitoring for persons likely to have occupational exposure 
above 0.5 rem annually.  Although the appellant asserts the 
Veteran was monitored, evidence confirming (i.e. DD Form 
1141) her reports has not been found.  Notably, the March 
2010 Air Force response shows that they carefully considered 
the Veteran's occupational history based upon his personnel 
records since they could not find records of radiation 
exposure in the Master Radiation Registry (MRER). The Air 
Force official determined that there was no direct evidence 
of radiation exposure and declined to provide an estimate.  
The Chief Officer presumed that the Veteran had the largest 
occupational rem exposure possible without necessitating 
dose monitoring (0.5 rem annually).  He used the most 
favorable possible dose exposure, which would be consistent 
with the record, for the input in his colon cancer 
probability modeling.  

In short, the radiation dose estimates given by the Air 
Force and VA officials with special expertise in 
occupational radiation exposure are based upon an accurate 
factual premise, the Veteran's personnel records and 
regulations governing occupational radiation exposure.  The 
objections to the assumption of 5 rem radiation exposure in 
1958 are without merit. 

The representative has also averred that the medical 
opinions obtained by VA were based upon the wrong burden of 
proof.  He observes that VA compensation purposes only 
require a disease to have "contributed substantially or 
materially" to the development of colon cancer.  38 C.F.R. 
§ 3.312.  Meanwhile, the VA requested opinions used the term 
"solely attributable" or variants in their opinions.   

A review of the May 2010 Chief Officer's opinion shows that 
he concluded "it is our opinion that it is unlikely that the 
Veteran's colon cancer can be attributed to exposure to 
ionizing radiation while in military service."  The C&P 
Director concluded "it is our opinion that there is no 
reasonable possibility that the [V]eteran's colon cancer can 
be attributed to the occupational exposure to ionizing 
radiation as during military service."  The first entry for 
the verb 'attribute' is defined as "to explain by indicating 
a cause."  See Merriam-Webster's Collegiate Dictionary, 
Eleventh Edition (2003), 80.  The Board considers the term 
'attributable' to be broad enough to encompass substantial 
or material contributions.  Id.; 38 C.F.R. § 3.312.  

The representative further contends that the July 2010 VA 
examiner expressed inconsistent conclusions.  He 
acknowledged evidence of radiation exposure, but then 
reported that there is no way to know the amount of such 
exposure or any etiology to such exposure.  The 
representative asserted that the legal standard does not 
require the examiner to know the radiation dosage; rather it 
only has to be demonstrated by a standard of "as likely as 
not" or in other words, an equipoise standard.  

It is well settled law that medical opinions must be based 
upon scientific principles, not speculation or reference to 
remote possibility.  Jones, 23 Vet. App. at 389; Stegman v. 
Derwinski, 3 Vet. App. 228, 230 (1992); Obert v. Brown, 5 
Vet. App. 30, 33 (1993); 38 C.F.R. § 3.102.  The examiner 
may note speculative aspects of the record in his opinion.  
Id.  Here, the objective evidence does not confirm a 
specific amount of radiation exposure.  Based upon careful 
review of the personnel file, an estimated dose was given.  
The July 2010 VA examiner cited the estimated dose and 
characterized it as "very low."  His statements "[t]here is 
no way I can evaluate his dose of radiation" and "it is 
impossible for me to know" are simply supporting his 
conclusion that he cannot give a non-speculative opinion 
based upon an unknown amount or low estimated dose of 
radiation exposure.  His observation that the amount of 
radiation exposure is low and speculative is supported by 
the record.  Accordingly, the Board finds the 
representative's objections to the July 2010 VA medical 
opinion are meritless.  

The Court has held that the provisions of 38 C.F.R. § 
3.103(c)(2) (2012) impose two distinct duties on VA 
employees, including Board personnel, in conducting 
hearings: The duty to explain fully the issues and the duty 
to suggest the submission of evidence that may have been 
overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) 
(per curiam); See also 77 Fed. Reg. 23128-01 (April 18, 
2012).
 
At the March 2005 RO hearing and August 2005 Board hearing, 
the hearing officials identified the issues on appeal.  The 
appellant provided testimony as to the Veteran's radiation 
exposure and, thereby, demonstrated actual knowledge of the 
ability to submit additional relevant evidence.  The 
appellant has not asserted that VA failed to comply with 38 
C.F.R. 3.103(c)(2) or identified any prejudice in the 
conduct of the hearings.  By contrast, the hearing focused 
on the elements necessary to substantiate her claim for 
cause of death.  As such, the Board finds that, consistent 
with Bryant, the hearing officials complied with the duties 
set forth in 38 C.F.R. 3.103(c)(2) and that the Board can 
adjudicate the claims based on the current record.

The Board finds the record to be in substantial compliance 
with the prior remands by the Board and Joint Motion 
directives.  See D'Aries v. Peake, 22 Vet. App. 97, 105 
(2008) (remand instructions require substantial compliance 
as opposed to strict compliance).  The February 2009 
notification letter was complaint with Hupp, 21 Vet. App. at 
342 and Dingess, 19 Vet. App. at 473.  It also informed the 
appellant that she may submit alternative or additional 
information to facilitate a search at the National Archives 
and furnished NA Form 13055 to assist her.  In July 2009, 
the AOJ prepared a Formal Finding of Unavailability for 
STRs.  A March 2010 Air Force response showed that 
occupational radiation exposure monitoring records were 
searched for the Veteran with no success and the personnel 
records are negative for direct evidence of radiation 
exposure.  The May 2010 Chief Officer medical opinion on 
behalf of the Under Secretary for Benefits, C&P Director's 
concurring opinion, and July 2010 VA medical opinion were 
obtained to evaluate her contention of an ionizing radiation 
etiology.  

The RO/AMC conducted development in accordance with VA 
Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, 
Chapter 2, Section C.10.q and r. pertaining to herbicide 
exposure for Veterans serving in Thailand during the Vietnam 
era.  A memorandum regarding herbicide use Thailand was 
placed in the Veteran's claims folder.  The Veteran's 
personnel file was again requested and obtained.  In May 
2013, the Jackson RO's Joint Service Records Research Center 
(JSRRC) coordinator issued a Formal Finding of lack of 
verification of exposure to Agent Orange in Thailand.  It 
listed the findings supporting her determination.  

The Board notes that the September 2012 and February 2013 
remands instructed the RO/AOJ to contact the Compensation 
and Pension Service via email to request a review of the 
Department of Defense (DOD)'s inventory of herbicide 
operations to determine whether herbicides were used at the 
base in question, Korat Air Force Base (Korat AFB).   The 
personnel records show that the Veteran was stationed at 
Korat AFB and do not suggest that he traveled to Vietnam.  
(See June 1966 to February 1967 Performance Reports).  The 
Memorandum on Herbicide use in Thailand during the Vietnam 
Era does not show that tactical herbicides, such as Agent 
Orange, were used at or near the Korat Air Force Base during 
the Veteran's service there.  The RO/AOJ's actions are in 
substantial compliance with the remand directives.  The 
RO/AOJ readjudicated the issue in the May 2013 supplemental 
statement of the case.  

In this case, the Board finds that the actions undertaken by 
the AOJ satisfy the terms of the Board's remands and Joint 
Motion.  See id.; Stegall v. West, 11 Vet. App. 268, 271 
(1998).  Further, based on the development undertaken and 
the negative responses received regarding the availability 
of the Veteran's STRs, the Board is satisfied that "further 
efforts to obtain those records would be futile."  38 
U.S.C.A. § 5103(b)(3) (West 2002).  Accordingly, the Board 
finds that all available evidence pertaining to the 
appellant's claim has been obtained.

Analysis

The appellant is claiming entitlement to service connection 
for the cause of the Veteran's death.  38 U.S.C.A. § 1310.  
Service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b).  In determining 
whether the service-connected disability contributed to 
death, it must be shown that it contributed substantially or 
materially; that it combined to cause death; that it aided 
or lent assistance to the production of death.  It is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 C.F.R. § 3.312(c)(1). 
 
In determining whether the disability that resulted in the 
death of the Veteran was the result of active service, the 
laws and regulations pertaining to basic service connection 
apply.  38 U.S.C.A. § 1310. 

Service connection will be granted for a disability 
resulting from disease or injury incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  Establishing service connection generally requires 
(1) medical evidence of a current disability; (2) medical 
or, in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disability.  Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 
F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303.  

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic diseases, including malignant tumors, may be 
presumed to have been incurred in or aggravated by active 
military service if manifested to a compensable degree 
within a year of separation from qualifying service.  
38 C.F.R. §§ 3.307, 3.309(a).  

Any Veteran who, during active military, naval, or air 
service, served in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975, 
shall be presumed to have been exposed during such service 
to an herbicide agent, unless there is affirmative evidence 
to establish that the veteran was not exposed to any such 
agent during that service.  38 C.F.R. § 3.307(a)(6)(iii).  
"Service in the Republic of Vietnam" includes service in the 
waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. § 3.313(a); see also Haas v. 
Peake, 525 F.3d 1168, 1197 (Fed. Cir. 2008) (upholding VA's 
interpretation of § 3.307(a)(6)(iii) as requiring the 
service member's presence at some point on the landmass or 
the inland waters of Vietnam).  Although colon cancer is not 
a disease presumptively linked to herbicide exposure, the 
appellant may nevertheless claim direct service connection 
based upon herbicide exposure.  Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994).
 
The Federal Circuit has held that "[l]ay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis 
by a medical professional."  Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 
451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot 
determine that lay evidence lacks credibility merely because 
it is unaccompanied by contemporaneous medical evidence").  

Although a claimant is competent in certain situations to 
identify a simple condition such as a fall leading to a 
broken leg, a lay person is generally not competent to 
provide evidence as to more complex medical questions, such 
as the etiology of cancer.  See Woehlaert v. Nicholson, 
21 Vet. App. 456 (2007); see also Waters v. Shinseki, 601 
F.3d 1274 (Fed. Cir. 2010).  Once evidence is determined to 
be competent, the Board must determine whether such evidence 
is also credible.  Layno v. Brown, 6 Vet. App. 465, 469 
(distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the 
evidence has been admitted")).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires 
that VA give "due consideration" to "all pertinent medical 
and lay evidence" in evaluating a claim for disability or 
death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. 
Cir. 2009).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the VA shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107(b).

As noted above, the Veteran's STRs after July 14, 1958 are 
missing.  Nevertheless, the appellant does not contend that 
the Veteran had colon cancer in service or shortly 
thereafter.  The record clearly shows it developed post 
service.  Rather, she contends that the Veteran developed 
colon cancer following service due to herbicide and/or 
ionizing radiation exposure.  

Private medical records from May 1986 show that the Veteran 
had a persistent history of peripheral vascular disease 
necessitating a below the knee amputation of his leg.  His 
treating physician remarked:
	
The [Veteran] worked for a long time in the air 
force.  It is possible he had the leg exposed to 
radium or radiation of the test materials that 
used to sit under his desk and the leg would be 
against this.  This may or may not be the case.  

Another physician commented, "[M]ore recently the history of 
radiation exposure to the right lower extremity has been 
obtained.  There is consequently the possibility that some 
of the tissue damage and vascular insufficiency is a 
consequence of radiation injury."  He diagnosed arterial 
hypertension, nephrosclerosis and occlusive vascular 
disease, right lower extremity.    

Private medical records from December 2000 reflect that the 
Veteran apparently underwent a partial resection of the 
large bowel and had post operative in home nursing care.

The Veteran expired in May 2002.  His death certificate 
lists an immediate cause of cardiopulmonary failure, due to 
debility, due to cancer of the colon.  

At the March 2005 RO hearing, the appellant stated that the 
Veteran was exposed to Cobalt-60 and similar radioactive 
material during service.  She believed his below the knee 
leg amputation was related to radiation exposure since his 
leg had more Cobalt exposure.  A physician had confirmed her 
suspicion.  She recalled that the Veteran had a radiation 
monitoring device to quantify his radiation exposure.  He 
was formally diagnosed with colon cancer in 1999.  

The appellant also had an August 2005 Board hearing.  She 
alleged the Air Force was covering up the evidence of 
radiation exposure for fear of financial liability.  She 
reported that the Veteran was exposed to Cobalt-60 on a 
daily basis for approximately 10 years in service.  She 
averred that his initial radiation injury resulted in his 
below the knee leg amputation.  The Veteran's private 
physician believed a lot of the Veteran's medical problems 
were related to radiation exposure.  The appellant also 
recalled that the Veteran had a seizure and alopecia towards 
the end of service.  She noted that he wore a dosimeter, but 
no protective gear.  

In November 2007, the appellant detailed the Veteran's post 
service medical history.  Notably, the Veteran had treatment 
for gangrene in his toe in January 1985, which ultimately 
resulted in his below the knee right leg amputation.  She 
noted several of the Veteran's in-service friends developed 
cancer.  She believed that the medical records were missing 
as part of a cover up operation.  

In March 2010, the Air Force responded that they had no 
records of external or internal exposure data for the 
Veteran from the USAF Master Radiation Registry (MRER).  The 
author explained that the MRER is the single repository for 
occupational radiation exposure monitoring for all Air Force 
personnel.  Although their records dated as far back as 
1947, some older files were maintained in the individual's 
STRs and were not forwarded to the MRER.  Since the 
Veteran's STRs were missing, the author reviewed the DD 214, 
chronological listings of service, and Airman Performance 
reports.  Based upon these reports, he found that there was 
no direct evidence that the Veteran had occupational 
radiation exposure and declined to provide an estimate.  

In May 2010, the Acting Deputy Chief Public Health and 
Environmental Hazards Officer (Chief Officer), on behalf of 
the Under Secretary for Health, issued a radiation exposure 
report to the C&P Director.  The Chief Officer recited the 
pertinent military and post service history.  He noted the 
negative findings from the March 2010 Air Force report.  He 
carefully considered the appellant's October 2005 
description of the Veteran's radiation exposure and service 
personnel records.  The appellant reported that the Veteran 
worked for 10 years in an Air Force lab where he was exposed 
to radiation.  The Chief Officer assumed the Veteran had 10 
years of occupational radiation exposure without monitoring 
for period of Air Force service.  He noted that individuals 
likely to receive a dose in excess of 10 percent of the 
regulatory limit of 5 rem (i.e. 0.5 rem) must be monitored 
for occupational radiation exposure.  See 10 C.F.R. 
§ 20.1201(a).  Since the Veteran was not monitored and his 
personnel records did not otherwise suggest direct radiation 
exposure, the most radiation he could be exposed to was 0.5 
rem per year.  Based upon a 10 year history of exposure, his 
total lifetime accumulated radiation dose would be 5.0 rem.  

The Interactive Radioepidemiological Program (IREP) of the 
National Institute for Occupational Safety and Health 
(NIOSH) was used to estimate the likelihood that in-service 
exposure to ionizing radiation was responsible for the 
Veteran's cancer.  For calculation purposes, the Veteran's 
total radiation exposure (5 rem) was assumed to have been 
received as a single acute dose in the earliest year of 
exposure, 1958 (his entrance into the Air Force).  The IREP 
program calculated a 99th percentile value for the 
probability of causation of 5.60 percent.  The Chief Officer 
opined that it is unlikely that the Veteran's colon cancer 
can be attributed to ionizing radiation exposure while in 
military service.

The C&P Director concurred with the May 2010 determination 
by the Chief Officer on behalf of the Under Secretary for 
Health. 

VA obtained a July 2010 medical opinion.  The VA physician 
reviewed the claims folder.  He noted that the Veteran had 
been exposed to Cobalt-62 radiation in service, but at very 
low levels based upon estimates.  He commented that there is 
a "very slight increased risk" of colon cancer with 
radiation exposure.  However, he determined that it was 
impossible to state whether the Veteran's radiation exposure 
was in any way related to colon cancer.  He reported "[i]f 
the radiation exposure did not contribute to his colon 
cancer then it is very unlikely that any other factor within 
his military service could be related to a causative fashion 
to his colon cancer development."  

In February 2012, Dr. P.C. offered a medical opinion.  He 
recited the pertinent military and medical history for the 
Veteran.  He took issue with the May 2010 Chief Officer's 
findings.  He believed the assigned value of 5 rem was 
arbitrary.  He explained that it is "pure speculation" to 
assume that the Veteran had the lowest non-monitored dose 
for calculation purposes.  He noted that the Veteran 
developed colon cancer at age 51.  Aside from radiation 
exposure, he did not have additional risk factors.  He cited 
a 2005 published study that demonstrated a significant 
increase in development of rectal cancer after radiation 
treatment for prostate cancer.  He further observed that 
1986 medical records note that "it is possible" his leg was 
exposed to radium or radiation test materials and that a 
surgeon listed his prognosis as guard "because of the poor 
circulation which may or may not have been secondary to his 
radiation, work, etc . . ."  A 2004 letter from his treating 
physician noted that "he had a history of exposure to Cobalt 
60, which could have been a contributing factor to his 
health problems."  He reported that the epidemiology of 
colon cancer is well understood.  

Using National Cancer Institute Department of Cancer Control 
and Population Sciences-Surveillance Research software, Dr. 
P.C. stated with adjusted risks the Veteran had a 
probability of 0.587132 percent of developing colon cancer 
at age 51 and dying from colon cancer at age 73 was 0.913392 
percent.  Based upon studies of Japanese atomic bomb 
survivors, cancer can have a latent period and he believed 
colon cancer had a latent period of at least 5 years.  Given 
this background, he concluded that the Veteran must have had 
environmental exposures that led him to develop colon 
cancer.  (Dr. P.C. also presumed that the Veteran also had 
herbicide exposure while in Thailand.  As explained below, 
VA has determined that the Veteran was not exposed to 
herbicides during service in Thailand.  His portions of the 
opinion based upon herbicide exposure are not for further 
consideration).  He concluded that Chief Officer's findings 
of 5.6 percent probability significantly underestimated the 
Veteran's colon cancer risk because of the arbitrarily 
assigned 5 rem of in-service radiation exposure.  Given the 
complete absence of additional risk factors and extremely 
young age, he believed it was more likely than not that in-
service ionizing radiation exposure by itself contributed to 
the development of colon cancer and led to the Veteran's 
death.  

In March 2012, Dr. K.D. submitted an opinion advancing the 
appellant's claim.  He recited the pertinent military and 
medical history for the Veteran.  Briefly, the Board notes 
that a substantial portion of Dr. K.D.'s opinion is based 
upon assumed herbicide exposure.  As explained below, VA has 
determined that the Veteran was not exposed to herbicides 
during service in Thailand and portions of the opinion based 
upon herbicide exposure are not for further consideration.  

However, Dr. K.D. did find that radiation exposure was 
linked to the Veteran's development of heart disease and 
colon cancer.  He cited several published medical studies.  
Dr. K.D. also disputed the May 2010 Chief Officer's 
conclusions.  He believed the Chief Officer was erroneous in 
assuming that the Veteran had a lifetime dose of 5 rem given 
his occupational background.  He also thought that the IREP 
program 5.6 percent estimate of colon cancer was misleading.  
He noted "[f]or the individual who is affected by a 
radiation induced disorder the percentage estimate is 100."  
He also cited medical evidence showing a latency period 
between exposure and subsequent development of colon cancer.  
He concluded the time lapse between active service and the 
development of colon cancer was unsurprising.  He noted that 
the premature development of a stroke indicates a much 
shorter latency period in relationship to radiation 
exposure.  To a reasonable degree of medical probability, he 
believed the Veteran had generalized atherosclerosis which 
was manifested by early age stroke and terminally by 
cardiopulmonary failure.  He commented that it is well known 
that atherosclerosis forms in arteries and may take years to 
become clinically manifest.  He concluded that it was at 
least as likely as not that Agent Orange and/or radiation 
exposure contributed the development of the Veteran's heart 
disease which in turn contributed to his death.  

In April 2013, the AOJ submitted another NPRC request for 
personnel records or any related records that would verify 
Agent Orange exposure.  All available personnel records were 
sent.  

In May 2013, the AOJ placed a Memorandum for the Record, 
Subject: Herbicide use in Thailand during the Vietnam Era 
(Herbicide Memo) in the claims folder.  See VA Adjudication 
Procedures Manual Rewrite M21-1MR, pt. IV, subpt. ii, ch.2, 
§ C.10.q.  The Herbicide Memo noted that VA Compensation 
Service had reviewed a listing of herbicide and test sites 
outside of Vietnam, furnished by the Department of Defense 
(DOD).  The DOD list only showed limited testing of tactical 
herbicides in Thailand from April 2, through September 8, 
1964 at Pranburi Military Reservation.  The memo noted that 
tactical herbicides, such as Agent Orange, were used and 
stored in Vietnam, not Thailand.  Other than the 1964 
Pranburi tests, there are no other DOD records of tactical 
herbicide storage or use in Thailand.  However, the modified 
aircraft that had been used to spray tactical herbicides 
also flew 17 insecticide mission in Thailand from August 30 
to September 16, 1963 and October 14 to 17, 1966.  These 
missions were not sufficient to establish tactical herbicide 
exposure for a Veteran stationed solely in Thailand.  
Notably, commercial herbicides were used for vegetation 
control on the base perimeters in Thailand and persons 
having duty near the base perimeter may have had contact 
with pesticides and herbicides.  

Of note, the Herbicide Memo additionally concluded that 
there is no secondary exposure presumption from working or 
servicing aircraft that flew bombing missions over Vietnam 
or handling equipment once used in Vietnam.  Aerial spraying 
of tactical herbicides in Vietnam was limited and it was 
erroneous to presume that herbicides covered every aircraft 
or piece of equipment used in Vietnam.  The memo explained 
that the high altitude jets stationed in Thailand generally 
flew far higher than the low altitude aircrafts that sprayed 
tactical herbicides over Vietnam.  There are no studies 
showing harmful health effects for secondary or remote 
herbicide contact.  

In May 2013, the RO/AOJ issued a memorandum of a Formal 
finding of lack of verification of exposure to Agent Orange 
in Thailand.  After review of the claims folder, it 
concluded that the Veteran was not exposed to herbicides 
while stationed at Korat Air Base in Thailand.  The evidence 
shows that the Veteran was stationed at Korat Air Base from 
June 4, 1966 to February 9, 1967 and assigned to the 388 
Armt & Electric Maintenance Squadron.  (Briefly, the Board 
notes a slight variation in dates.  The dates used in the 
memorandum appear from the Veteran's performance appraisal 
while in Thailand.  The AF Form 7 (Airman Military Record) 
lists July 24, 1966 to February 18, 1967 as dates of 
Thailand service.  In any event, the deviation is minor and 
does not affect the overall adequacy of the memorandum.)  He 
was a Precision Measurement Equipment Technician.  As noted 
in the memo, there is no presumption of secondary exposure 
from working with aircraft or equipment that had been used 
in Vietnam.  The memo limited conceded herbicide exposure to 
persons working near the base perimeter.  DOD records only 
showed use of tactical herbicides in Thailand prior to the 
Veteran's service in a location that was 292 miles away from 
his duty station at Korat Air Base.  The Veteran was not 
otherwise assigned duties that would require travel to 
Vietnam.  For all these reasons, the RO/AOJ concluded that 
the Veteran was not exposed to herbicides while stationed in 
Thailand and that he did not set foot in Vietnam.  

The appellant contends that service connection is warranted 
for the Veteran's cause of death.  After careful 
consideration of all lay and medical evidence, the Board 
finds the preponderance of the evidence to be against the 
claim as detailed below.  

The appellant has made numerous assertions that the Veteran 
had occupational ionizing radiation and herbicide exposures 
during service.  She has reported that the Veteran was 
monitored for radiation exposure.  She recalled that he 
worked around Cobalt 60 on a daily basis during his 10 year 
service in the Air Force.  She believed that the Air Force 
had hid or destroyed the Veteran's records as part of a 
cover-up.  

The appellant is competent to report on anything capable of 
lay observation, such as her recollections of the Veteran's 
occupational duties and prior conversations with him about 
service.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 
(2011); Layno, 6 Vet. App. at 469-71.  However, her reports 
must be weighed against the record.  Buchanan, 451 F.3d at 
1336-7; Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995), 
aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); 
see Madden v. Brown, 125 F. 3d 1447, 1481 (Fed. Cir. 1997); 
(Holding that the Board has the "authority to discount the 
weight and probative value of evidence in light of its 
inherent characteristics in its relationship to other items 
of evidence").  

Here, the appellant's reports of direct radiation exposure 
and dosimetry monitoring are suggestive of a dose exposure 
above 5.0 rem.  However, they conflict with the absence of 
occupational radiation monitoring records and personnel 
records.  (See March 2010 Air Force report).  Although the 
Veteran's STRs are incomplete, presumably due to the 1973 
NPRC fire, personnel records are available.  The personnel 
records are not in any way suggestive of a document keeping 
irregularity by the Air Force; nor are they suggestive of 
direct radiation exposure.  The Air Force has acknowledged 
that earlier DD 1141 dosimetry records may have been placed 
with the STRs instead of the MRER.  However, the personnel 
records do not in any way suggest the Veteran had direct 
radiation exposure.  They do not reference dose monitoring 
to suggest that a DD 1141 existed and was placed with the 
missing STRs, rather than the MRER.  The appellant's reports 
about hidden records, direct occupational radiation 
exposure, and dosimetry monitoring are not consistent with 
the personnel records.  Accordingly, the Board finds her 
reports to be inconsistent with the record and possess 
minimal probative value.  Caluza, 7 Vet. App. at 510-511.

Similarly, the appellant's assertions of herbicide exposure 
are without merit.  Personnel records show that the Veteran 
served at the Korat AFB in Thailand.  As discussed in the 
Herbicide Memo above, tactical herbicides such as Agent 
Orange had very limited use in Thailand and there is no 
evidence establishing secondary type exposure from working 
with aircrafts and equipment from Vietnam.  Personnel 
records do not suggest that the Veteran ever set foot in 
Vietnam.  Haas, 525 F.3d at 1197; 38 C.F.R. 
§ 3.307(a)(6)(iii).  In short, her contentions of Agent 
Orange exposure have no probative value.  (See May 2013 
RO/AOJ Formal Finding of lack of verification of exposure to 
Agent Orange in Thailand; Id.).  

The appellant has also provided various lay reports of a 
positive nexus.  However, she is not a medical professional 
and the medical issues in this case are complex.  Competent 
medical evidence is required to establish an etiology.  By 
"competent medical evidence" is meant in part that which is 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions.  38 C.F.R. § 3.159(a).  Since the 
appellant is not competent to report on a nexus, her 
assertions of a nexus have no probative value.  Woehlaert, 
21 Vet. App. at 456; see also Waters, 601 F.3d at 1274.

The Board has carefully considered the February and March 
2012 medical opinions supporting the claim.  When evaluating 
this evidence, the Board must analyze its credibility and 
probative value, account for evidence which it finds to be 
persuasive or unpersuasive, and provide reasons for 
rejecting any evidence favorable to the Veteran.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Hatlestad v. 
Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  In evaluating medical opinions, the 
Board may place greater weight on one medical professional's 
opinion over another's depending on such factors such as 
reasoning employed by the medical professionals, and whether 
or not and to what extent they review prior clinical records 
and other evidence.  Gabrielson v. Brown, 7 Vet. App. 336 
(1994).

Briefly, the May 1986 private medical reports and reports by 
the appellant at the hearings are suggestive of medical 
evidence supporting a relationship between the Veteran's in-
service radiation exposure and subsequent illness.  These 
reports are based upon a self-reported history of radiation 
exposure by the Veteran or appellant, rather than review of 
service records.  To the extent any treating clinician 
informed the appellant or noted in medical records a 
positive etiology to radiation exposure, such a 
determination is based upon lay reports.  The mere 
transcription of medical history does not transform the 
information into competent medical evidence merely because 
the transcriber happens to be a medical professional.  See 
Leshore v. Brown, 8 Vet. App. 406, 409 (1995); Swann v. 
Brown, 5 Vet. App. 229, 233 (1993).  Hence, such reports 
have minimal probative value.  Id.

Here, both Drs. K.D. and P.C. take exception to the 
radiation dosage estimates used by the Chief Officer in his 
May 2010 probability assessment.  The dose estimate given by 
the Chief Officer is supported by the record.  He clearly 
explained the procedures for monitoring occupational 
radiation exposure.  The Air Force did not locate the 
Veteran's name in the Master Radiation Registry.  It 
acknowledged a possibility that the DD Form 1141 was placed 
with the missing STRs, and reviewed the personnel records to 
ensure that they were not suggestive of direct occupational 
radiation exposure (they were not).  Due to the absence of 
supporting evidence, they declined to estimate an exposure 
dose.  After reviewing the Air Force findings, the Chief 
Officer used the most favorable evidence which would be 
consistent with 


unmonitored personnel.  The Board finds Drs. K.D. and P.C.'s 
assertions that the Chief Officer underestimated the amount 
of radiation exposure unconvincing.  Gabrielson, 7 Vet. App. 
at 336; Nieves -Rodriguez v. Peake, 22 Vet. App. 295 (2008) 
(the probative value for a medical opinion depends on its 
rationale); See also Stegman, 3 Vet. App. at 230; Obert, 5 
Vet. App. at 33 (1993) (medical opinions cannot be based 
upon speculation or remote possibility); 38 C.F.R. § 3.102.
  
In Dr. P.C.'s analysis, the Veteran had a less than one 
percent risk adjusted chance of dying from colon cancer at 
age 73 based upon a software program from the National 
Cancer Institute.  He concludes that the Veteran must have 
had environmental exposures, but fails to take the next step 
and run calculations based upon the best estimate of 5 rem 
exposure in 1958.  Meanwhile, the Chief Officer does so and 
obtains a 5.6 percent risk using a similarly reputable 
software program.  For this reason, Dr. P.C.'s assertions 
about a relationship to generalized in-service environmental 
exposure are not persuasive in light of the Chief Officer's 
May 2010 report using similar software and inputting dosage 
estimates which are supported by the record.  See id. 

Dr. K.D. further opined that the Veteran's generalized 
atherosclerosis was related to occupational radiation 
exposure and cited an article showing that peripheral artery 
disease is related to radiation exposure.  However, he did 
not specify the amount of cardiovascular harm from the 
Veteran's estimated dose of 5 rem in 1958.  Again, the 
generalized assertion without reference to the specific 
circumstances of the case at hand renders his opinion less 
persuasive.  See id.

By contrast, the May 2010 Chief Officer's opinion is 
probative to show that the Veteran's colon cancer is 
unrelated to occupational radiation exposure.  Id.  As 
detailed throughout the record, his estimated dose 
assessment of 5 rem is consistent with service personnel 
records.  He estimated the risk for colon cancer based upon 
such a dose using a reputable software program.  In other 
words, the opinion was formed with an accurate review of the 
Veteran's medical history and is 


accompanied by a rationale that is supported by the record 
and includes an explanation of how he reached his medical 
conclusions.  Id.; see Stefl v. Nicholson, 21 Vet. App. 120, 
123 (2007).  For these reasons, the Board finds the May 2010 
Chief Officer's opinion to be persuasive.  

The July 2010 VA examiner issued a negative opinion on 
whether there was any other service nexus, aside from 
occupational radiation exposure.  His report was based upon 
review of the record and clinical experience.  It is 
consistent with the record and plausible.  It remains 
uncontroverted by the additional medical evidence, as Drs. 
K.D. and P.C. do not suggest an in-service nexus other than 
occupational radiation and herbicide exposure.  For these 
reasons, the Board considers the July 2010 VA examiner's 
opinion to be probative (to this limited extent).  
  
For the foregoing reasons, the preponderance of the evidence 
is against the appellant's claim.  The benefit-of-the-doubt 
doctrine, even under VA's heightened obligations, is 
therefore not helpful to the appellant, and the claim for 
service connection for colon cancer must be denied.  See 
38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. 
App. at 55-57; O'Hare, 1 Vet. App. at 367.  

Entitlement to DEA benefits

In pertinent part, Chapter 35, Title 38, United States Code 
extends the VA educational program to surviving spouses of 
Veterans who died of service-connected disabilities and to 
the surviving spouse of a Veteran who, when he died, had a 
service-connected total disability that was permanent in 
nature.  See 38 U.S.C.A. §§ 3500, 3501(a)(1) (West 2002); 38 
C.F.R. §§ 3.807, 21.3021 (2012).  
 
The record shows that at the time of the Veteran's death in 
May 2002, he was service connected for hearing loss rated as 
noncompensably disabling.  Moreover, the record shows that 
his service-connected disability was not, at any point 
during his lifetime, rated as 100 percent disabling.  Since 
service connection for the cause of the Veteran's death is 
not warranted, and as the Veteran, when he died, did not 
have a service-connected total disability that was permanent 
in nature, the Board concludes that the criteria for basic 
eligibility for DEA under Chapter 35, Title 38, United 
States Code, have not been met.


ORDER

Service connection for colon cancer is denied.  

Basic eligibility for DEA under Chapter 35, Title 38, United 
States Code is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


